                                                                           __                _ ~_~.    ~,
                                                                                        Fi~~J
                                                                             CLERK, U.S. LEISi~fCT COURT  ~

     1 1

                                                                                   uV~ ~ ~ LWY
     2
     3
     4~
     5
     6                              UlvITED STATES DISTRICT COURT
     7                            CENTRAL DISTRICT OF CALIFORNIA
     8
          ~ U1~IITED STATES OF AlV~RICA,
     9
 10                                      Plaintiff,         CASE NO. ~ ~ ~`~~~j')~-~~1,~
 11                               v.
 12                                                          ORDER OF DETENTION
 13
             C~ SU.~ 1~5~ Car~~►~
 14~                                     Defendant.
 15
16                                                          I.
17             A. (         On motion of the Government in a case allegedly involving:
18                  1. ()      a crime of violence.
19                  2. ()      an offense with maximum sentence of life imprisonment or death.
20                  3. ()     a narcotics or controlled substance offense with :maximum sentence
21                            of ten or more years .
22                 4. ()      any felony -where the defendant has been convicted of two or more
23                            prior offenses described above.
24                 5. ()      any felony that is not otherwise a crime of violence that involv
                                                                                               es a
25                            minor victim, or possession or use of a firearm or destructive
                                                                                                          device
26                            or any other dangerous weapon, or a failure to register under
                                                                                            18
27                            U.S.0 § 2250.
28           B. (        On motion by the Government / ( ) on Court's own
                                                                          motion, in a case

                                   ORDER OF DETENTION AFTER HEARING (IS U.S.C. §3142(1))
         CR-94 (06/07)
                                                                                                         Page i of 4
     1                      allegedly involving:
  2               (
                  ~O the further allegation by the Government of:
  3                1.(         a serious risk that the defendant will flee.
  4                2.()        a serious risk that the defendant will:
  5                     a.{)obstruct or attempt to obstructjustice.
 6                      b.()threaten, injure, or intimidate a prospective witness or juror or
  7                           attempt to do so.
 8            C. The Government()is/( is not entitled to a rebuttable presumption that no
 9                 condition or combination ofconditions will reasonably assure the defendant's
 10                appearance as required and the safety of any person or the community.
 11

12                                                         II.
13            A(~
               . The Court finds that no condition or combination of conditions will
14               r asonably assure:
15                 1.         the appearance ofthe defendant as required.
16                      (     and/or
17                2:(         the safety ofany person or the community.
18            B.() The Court finds that the defendant has not rebutted by sufficie
                                                                                   nt
19                 evidence to the contrary the presumption provided by statute.
20
21                                                        III.
22           The Court has considered:
23           A. the nature and circumstances ofthe offenses) charged, including whether
                                                                                               the
24                offense is a crime ofviolence, a Federal crime ofterrorism,or involves a minor
25                victim or a controlled substance, firearm, explosive, or destructive device;
26           B. the weight ofevidence against the defendant;
27           C. the history and characteristics ofthe defendant; and
28           D. the nature and seriousness ofthe danger to any person or to the community.

                                   ORDER OF DETENTION AFTER HEARING(18 U.S.C. §3142(1))
         CR-94(06/07)
                                                                                          Page 2 of4
1




          1                                                    ~•



          2         The Court also has considered all the evidence adduced at the heax
                                                                                      ing and the
         3          arguments andlor statements of counsel, and the Pretrial
                                                                                         Services
         4          Report/recommendation.
         5

         6                                                     V.
         7          The Court bass the foregoing findings)on the following:
         8          A.(~/As to flight risk:                         ~ ~~~~-ice
         9
     10

     ii
     12

     13

     14

     15

     16            B.(a.}/As to danger:                '           ~ c`~-~.,                    ~~-~e~-s
     17

     18
     19

    20
    21
    22
    23
    24
                                                             VI.
    25            A.() The Court finds that a serious risk
                                                           exists that                the defendant will:
    26                      1. Oobstruct or attempt to obstruct justi
                                                                      ce.
    27                      2.()attempt to/( )threaten, injure or intimidate
                                                                                        a witness orjuror.
    28

                                       ORDER OF DETENTION AFPER HEARING(18 U.S.C.
                                                                                    §3142(1))                      ~
             CR-94(06/07)
                                                                                                        Page 3 of4 ~
      1 1     B. The Court bases the foregoing findings) on the following:


     3
     4
     5
     6
     7
     8
     l
     ~                                                VII.
  to
  11         A.IT IS TI~REFORE ORDERED that the defendant be deta
                                                                                           ined prior to trial.
 12          B. IT IS FURTHER ORDERED that the defendant be
                                                                               committed to the custody
 13 ~            ofthe Attorney General for confinement in a correcti
                                                                      ons facil              ity separate, to
 14 I            the extent practicable, from persons await2ng or serving
                                                                                        sentences or being
 15              held in custody pending appeal.
 16          C. IT IS FURTI~R ORDERED that the defendant
                                                         be                    afforded reasonable
 1~              opportunity for private consultation with counsel.
 18         D.IT IS FURTHER ORDERED that, on order of a
                                                                       Court ofthe United States
19~              or on request of any attorney for the Government,the
                                                                                  person in charge ofthe
20 li            corrections facility in which the defendant is conf
                                                                        ined deliver the defendant
21              to a United States marshal for the purpose ofan
                                                                       appearance in connection
22 !I           with a court proceeding.
23 I
24
25
26 DATED:             b Z J
27                                                SHA HI .KE ALR:~~MANI
                                                  iJNITED STATES MAGISTRATE JUDGE
28

                               ORDER OF DETENTION AFTER HEARING(18 U.S.C.
                                                                            §3142(1))
     ~ CR-94(06/07)
                                                                                                      Page 4 of4
